 



EXHIBIT 10.45
PATENT SECURITY AGREEMENT
     THIS PATENT SECURITY AGREEMENT (the “Agreement”), is made as of this 18th
day of April, 2007 by and between Bear Lake Holdings, Inc., a Delaware
corporation, having a mailing address of 2100 Roosevelt Avenue, Springfield,
Massachusetts 01102-2208 and Thompson/Center Arms Company, Inc., a New Hampshire
corporation, having a mailing address of 2100 Roosevelt Avenue, Springfield,
Massachusetts 01102-2208 (collectively, the “Debtor”), and Citizens Bank of
Massachusetts, having its principal place of business at 53 State Street,
Boston, Massachusetts (the “Secured Party”).
RECITALS
     WHEREAS, Secured Party, Debtor, and other parties have entered into a
certain Loan and Security Agreement (All Assets), of even or near date herewith,
pursuant to which the Secured Party agreed to make available to the borrowers
thereunder certain revolving loan facilities up to an aggregate principal amount
of $15,000,000.00 (as such agreement may be amended, restated, modified or
supplemented and in effect from time to time, the “Loan Agreement”); and
     WHEREAS, pursuant to the terms of the Loan Agreement, Debtor has granted to
Secured Party a first lien security interest in substantially all of the assets
of Grantor, including all right, title and interest of Grantor in, to and under
all now owned and hereafter acquired patent rights of the Debtor, and all
products and proceeds thereof, to secure the payment of all amounts owing by
Debtor under the Loan Agreement.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Grantor agrees as follows:
     1. DEFINITIONS; INTERPRETATION.
          (a) Terms Defined in Loan Agreement. All capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to such terms in the Loan Agreement.
          (b) Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
          (i) “Collateral”, in addition to the meaning ascribed to such term in
the Loan Agreement, has the meaning set forth in Section 2 hereof.
          (ii) “PTO” means the United States Patent and Trademark Office.
          (iii) “UCC” or “Uniform Commercial Code” means the Uniform Commercial
Code as in effect in the Commonwealth of Massachusetts; provided that to the
extent that, if by reason of mandatory provisions of law, the perfection or the
effect of perfection or non-perfection or priority of the security interests
hereunder in any collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the Commonwealth of Massachusetts, the terms
“UCC” and “Uniform Commercial Code”



--------------------------------------------------------------------------------



 



- 2 -

shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdictions for the purposes of the provisions hereof relating to such
perfection or the effect of perfection or non-perfection or priority.

  a.   Terms Defined in UCC. Where applicable in the context of this Agreement,
and except as otherwise defined herein, terms used in this Agreement shall have
the meanings ascribed to them in the UCC.     b.   Construction. In this
Agreement, the following rules of construction and interpretation shall be
applicable: (i) no reference to “proceeds” in this Agreement authorizes any
sale, transfer, or other disposition of any Collateral by Debtor; (ii)
“includes” and “including” are not limiting; (iii) “or” is not exclusive; and
(iv) “all” includes “any” and “any” includes “all.” To the extent not
inconsistent with the foregoing, the rules of construction and interpretation
applicable to the Loan Agreement shall also be applicable to this Agreement and
are incorporated herein by reference.

     2. SECURITY INTEREST.
          (a) Grant of Security Interest. As security for the payment and
performance of the Obligations, the Debtor hereby assigns, transfers, and
conveys to the Secured Party, and grants to the Secured Party a first lien
security interest in and mortgage to, all of Debtor’s right, title, and interest
in, to, and under the following property, in each case whether now or hereafter
existing or arising or in which the Debtor now or hereafter owns, acquires, or
develops an interest and wherever located (collectively, the “Collateral”):
          (i) All patents, patent applications, domestic or foreign, all
licenses relating to any of the foregoing and all income and royalties with
respect to any licenses (including such patents and patent applications
described in Schedule A), all rights to sue for past, present, or future
infringement thereof, all rights arising therefrom and pertaining thereto, and
all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof;
          (ii) All general intangibles and all intangible intellectual or other
similar property of Debtor of any kind or nature, associated with or arising out
of any of the aforementioned properties and assents and not otherwise described
above; and
          (iii) All products and proceeds of any and all of the foregoing
Collateral (including license royalties, rights to payment, accounts, and
proceeds of infringement suits) and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof) or any indemnity, warranty, or guaranty payable by reason of loss or
damage to or otherwise with respect to the foregoing Collateral.



--------------------------------------------------------------------------------



 



- 3 -

          (b) Continuing Security Interest. Debtor agrees that this Agreement
shall create a continuing security interest in the Collateral which shall remain
in effect until termination in accordance with Section 11 hereof.
     3. SUPPLEMENT TO LOAN AGREEMENT. This Agreement has been granted in
conjunction with the security interests granted to the Secured Party under the
Loan Agreement and/or other security documents referred to therein. The rights
and remedies of the Secured Party with respect to the security interests granted
herein are without prejudice to, and are in addition to those set forth in the
Loan Agreement or other security documents referred to therein, all terms and
provisions of which are incorporated herein by reference.
     4. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to the
Secured Party that:
          (a) Schedule A provides a true and complete list of all patents,
patent applications, domestic or foreign, and all licenses relating to any of
the foregoing now owned or being prosecuted by the Debtor.
          (b) The Debtor is the owner of the entire right, title and interest in
and to the Collateral and has the power to transfer the Collateral free and
clear from any adverse lien, security interest, or other encumbrance, except for
the security interest created by the Loan Agreement and this Agreement.
          (c) In the event that the Debtor makes or acquires any improvements in
or relating to the inventions as covered by the patent rights described in
Schedule A, such improvements shall be deemed to be Collateral for the purposes
of this Agreement and shall be made a part hereof under the same terms and
conditions.
          (d) The Debtor shall not take any action or permit any action to be
taken by others under its control or fail to take any action which would affect
the validity, grant and enforcement of the Collateral to which this Agreement
applies.
          (e) The Debtor shall assume full and complete responsibility for the
prosecution, grant, enforcement or any other desirable actions in connection
with the Collateral, and shall hold the Secured Party harmless (except for the
Secured Party’s gross negligence or willful misconduct) for any and all costs,
damages and expenses which may be incurred by the Secured Party in connection
with its security interest in the Collateral. In connection with such
responsibility, the Debtor may employ counsel of its own choice, subject to the
reasonable approval of the Secured Party.
          (f) The Debtor will render to the Secured Party, a yearly written
report or such other frequent reports that the Secured Party may reasonably
request setting forth each patent application covered by this Agreement and the
status thereof, and shall, within one (1) month after the filing of additional
applications, advise the Secured Party of such additional applications, and
furnish suitable documents transferring a security interest to the Secured Party
as heretofore



--------------------------------------------------------------------------------



 



- 4 -

provided.
     5. FURTHER ACTS. On a continuing basis, the Debtor shall make, execute,
acknowledge, and deliver, and file and record in the proper filing and recording
offices, all such instruments and documents, and take all such action as may be
necessary or advisable or may be reasonably requested by the Secured Party to
carry out the intent and purposes of this Agreement, or for assuring,
confirming, or protecting the grant or perfection of the security interest
granted hereby, to ensure the Debtor’s compliance with this Agreement or to
enable the Secured Party to exercise and enforce its rights and remedies
hereunder with respect to the Collateral, including any documents for filing
with the PTO, an abstract thereof, or any other document describing the Secured
Party’s interest in the Collateral with the PTO, at the sole cost and expense of
the Debtor. In addition, the Debtor authorizes the Secured Party to file
financing statements describing the Collateral in any UCC filing office deemed
appropriate by the Secured Party. In addition, the Debtor shall preserve and
maintain in all material respects all rights in the Collateral and, upon and
after the recurrence and during the continuance of an Event of Default, if
requested by the Secured Party, use commercially reasonable efforts to obtain
any consents, waivers, or agreements necessary to enable Secured Party to
exercise its remedies with respect to the Collateral. The Debtor shall not
abandon any right to file a patent application that is material to the business
of the Debtor nor shall the Debtor abandon any such pending patent application
or patent license without the prior written consent of the Secured Party.
     6. ASSIGNMENT UPON EVENT OF DEFAULT. The Debtor hereby assigns, transfers
and conveys to the Secured Party, effective upon the occurrence and during the
continuance of any Event of Default, the nonexclusive right and license to use
all of the Collateral owned or used by the Debtor, together with any goodwill
associated therewith, all to the extent necessary to enable the Secured Party to
realize on the Collateral or on any other property of the Debtor constituting
collateral in which a lien or security interest may now or hereafter be granted
to the Secured Party under any other Loan Document (including, without
limitation, completing production of, advertising for sale and selling such
collateral) and any successor or assign to enjoy the benefits of the Collateral
or any such other collateral. This right and license shall inure to the benefit
of all successors, assigns and transferees of the Secured Party and its
successors, assigns and transferees, whether by voluntary conveyance, operation
of law, assignment, transfer, foreclosure, deed in lieu of foreclosure or
otherwise. Such right and license is granted free of charge, without requirement
that any monetary payment whatsoever be made to the Debtor by the Secured Party.
     7. COVENANTS CONCERNING COLLATERAL. The Debtor further covenants with the
Secured Party as follows: (a) except for the security interest herein granted,
the Debtor shall be the owner of or have other rights in the Collateral free
from any lien, security interest or other encumbrance, and the Grantor shall
defend the same against all claims and demands of all persons at any time
claiming the same or any interests therein adverse to the Secured Party, (b) the
Debtor shall not pledge, mortgage or create, or suffer to exist a security
interest in the Collateral in favor of any person other than the Secured Party,
(c) the Debtor will not use the Collateral in violation of any policy of
insurance thereon, (d) the Debtor will permit the Secured Party, or its
designee, to inspect the Collateral and any records pertaining thereto, wherever
located, at any reasonable time during business hours upon prior notice, (e) the
Debtor will pay promptly when



--------------------------------------------------------------------------------



 



- 5 -

due all taxes, assessments, governmental charges and levies upon the Collateral
or incurred in connection with the use or operation of such Collateral or
incurred in connection with this Agreement other than any taxes contested in
good faith and for which appropriate reserves have been established by the
Debtor, and (f) the Debtor will not sell or otherwise dispose, or offer to sell
or otherwise dispose, of the Collateral or any interest therein except as
permitted by the Loan Agreement.
     8. POWER OF ATTORNEY.
          (a) Appointment and Powers of Secured Party. To the fullest extent
permitted by applicable law, the Debtor hereby irrevocably constitutes and
appoints the Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Debtor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
after the occurrence of any Event of Default, to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives said attorney the power
and right, on behalf of the Debtor, without notice to or assent by the Debtor,
to do the following:
          (i) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral in such manner as is consistent
with the Uniform Commercial Code and as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes, and to do at the
Debtor’s expense, at any time, or from time to time, all acts and things which
the Secured Party deems necessary to protect, preserve or realize upon the
Collateral and the Secured Party’s security interest therein, in order to effect
the intent of this Agreement, all as fully and effectively as the Debtor might
do, including, without limitation, (i) the filing and prosecuting of
registration and transfer applications with the appropriate federal or local
agencies or authorities with respect to patentable inventions and processes, and
(ii) the execution, delivery and recording, in connection with any sale or other
disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and
          (ii) to the extent that the Debtor’s authorization given in Section 5
is not sufficient, to file such financing statements with respect hereto, or a
photocopy of this Agreement in substitution for a financing statement, as the
Secured Party may deem appropriate and to execute in the Debtor’s name such
financing statements and amendments thereto and continuation statements which
may require the Debtor’s signature.
          (b) Ratification by Debtor. To the extent permitted by law, the Debtor
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.
          (c) No Duty on Secured Party. The powers conferred on the Secured
Party



--------------------------------------------------------------------------------



 



- 6 -

hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the Secured Party’s own gross negligence or willful misconduct.
     9. REMEDIES. If an Event of Default shall have occurred and be continuing,
the Secured Party shall have, in accordance with the provisions of the Loan
Agreement, all rights, remedies, powers or discretions under this Agreement, in
any jurisdiction in which enforcement of the obligations incurred under the Loan
Documents is sought, in addition to all other rights and remedies, the rights
and remedies of a secured party under the Uniform Commercial Code or of any
jurisdiction in which Collateral is located, including, without limitation, the
right to take possession of the Collateral, and for that purpose the Secured
Party may, so far as the Debtor can give authority therefor, enter upon any
premises on which the Collateral or records thereof may be situated and remove
the same therefrom. The Secured Party may in its reasonable discretion require
the Debtor to assemble all or any part of the Collateral at such location or
locations within the jurisdiction(s) of the Debtor’s principal office(s) or at
such other locations as the Secured Party may reasonably designate. Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Secured Party shall give to
the Debtor at least ten business days’ prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. The Debtor hereby
acknowledges that ten business days’ prior written notice of such sale or sales
shall be reasonable notice. In addition, the Debtor waives any and all rights
that it may have to a judicial hearing in advance of the enforcement of any of
the Secured Party’s rights hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights with respect thereto.
     10. AUTHORIZATION TO SUPPLEMENT. If the Debtor shall obtain rights to any
new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Agreement shall automatically apply thereto. The Debtor
shall give prompt notice in writing to the Secured Party with respect to any
such new patent rights. Without limiting the foregoing and to further the
Debtor’s obligations under this Section 6, the Debtor authorizes the Secured
Party to modify this Agreement by amending Schedule A to include any such new
patent rights. Notwithstanding the foregoing, no failure to modify this
Agreement or amend Schedule A shall in any way affect, invalidate, or detract
from the Secured Party’s continuing security interest in all of the Collateral,
whether or not listed in Schedule A.
     11. BINDING EFFECT. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Debtor, the Secured Party, and their
respective successors and assigns. The Debtor may not assign, transfer,
hypothecate, or otherwise convey its rights, benefits, obligations, or duties
hereunder except as specifically permitted by the Loan Agreement.
     12. GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the law of the Commonwealth of Massachusetts, except as
required by mandatory provisions of law or to the extent the validity,
perfection, or priority of the security



--------------------------------------------------------------------------------



 



- 7 -

interests hereunder, or the remedies hereunder, in respect of any Collateral are
governed by another jurisdiction.
     13. ENTIRE AGREEMENT; AMENDMENT. This Agreement, the Loan Agreement, and
all of the other Loan Documents, together with any and all schedules, exhibits,
and appendices thereto, contains the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior drafts and
communications relating to such subject matter. Neither this Agreement nor any
provision hereof may be modified, amended, or waived, except by the written
agreement of the parties, as provided in the Loan Agreement. Notwithstanding the
foregoing, the Secured Party unilaterally may re-execute this Agreement or
modify, amend, or supplement Schedule A to this Agreement as provided in
Section 6 hereof. To the extent any provision of this Agreement conflicts with
the Loan Agreement, the provision giving the Secured Party greater rights or
remedies shall govern, it being understood that the purpose of this Agreement is
to add to, and not detract from, the rights granted to the Secured Party under
the Loan Agreement.
     14. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     15. TERMINATION. Upon payment of the obligations due under the Loan
Agreement (except for any indemnity obligations surviving the termination of the
Loan Agreement), the security interests created hereby shall terminate and the
Secured Party (at the Debtor’s sole cost and expense) shall execute and deliver
to Debtor such documents and instruments reasonably requested by the Debtor as
shall be necessary to evidence termination of all such security interests given
by the Debtor to the Secured Party hereunder, including cancellation of this
Agreement by written notice from the Secured Party to the PTO.
     16. NO INCONSISTENT REQUIREMENTS. The Debtor acknowledges that this
Agreement and the other documents, agreements, and instruments entered into or
executed in connection herewith may contain covenants and other terms and
conditions variously stated regarding the same or similar matters, and the
Debtor agrees that all such covenants, terms, and conditions shall be performed
and satisfied in accordance with their respective terms.
     17. SEVERABILITY. If one or more provision contained in this Agreement
shall be invalid, illegal, or unenforceable in any respect in any jurisdiction
or with respect to any party, such invalidity, illegality, or unenforceability
in such jurisdiction or with respect to such party shall, to the fullest extent
permitted by applicable law, not invalidate or render illegal or unenforceable
any such provision in any other jurisdiction or with respect to any other party,
or any other provisions of this Agreement.
     18. NOTICES. All notices and other communications hereunder shall made in
accordance with the provisions of the Loan Agreement.



--------------------------------------------------------------------------------



 



- 8 -

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

              DEBTOR:
 
            BEAR LAKE HOLDINGS, INC.
 
       
 
  By:   /s/ John A. Kelly
 
            Name: John A. Kelly     Title: Treasurer
 
            THOMPSON/CENTER ARMS COMPANY, INC.
 
       
 
  By:   /s/ John A. Kelly
 
            Name: John A. Kelly     Title: Treasurer
 
            SECURED PARTY:
 
            CITIZENS BANK OF MASSACHUSETTS
 
       
 
  By:   /s/ Michael E. Lavoie
 
            Name: Michael E. Lavoie     Title: Vice President